DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
 Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim fails to interrelate essential elements of the invention as defined in the specification.  The omitted elements are the interrelationship with the comb, tab, and spine.  As interpreted from the language at par [0023] of the originally filed specification:  the comb includes one or more tabs extending from the spine in a downstream direction.  For examination on the merits, the prior art is not required to have a tab extending from the spine of the comb because the language recited in claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Braithwaite (US 2010/0236205).
For claims 1 and 3-5, Braithwaite discloses an air filtration system comprising a frame directing an airflow through the air filtration system (a first air cleaner housing portion 42, par [0036]; Figs. 1A, 1C, 1D, 2A, 2B, 3A, 3C, 3D; par [0037]); a media filter disposed in the frame (filter media 14); and one or more sealing elements disposed between the media filter and the frame (peripheral seal frame 18; seal ledge 60; Figs. 1A, 2A; pars [0028], [0029], [0037], [0040]), the one or more sealing elements are interactive with the media filter to seal between the media filter and the frame (pars [0028], [0029], [0037], [0040]); and one or more alignment features to prevent incorrect installation of the media filter into the frame alignment feature/rib 34 and tab which is illustrated in Fig. 1C, pars [0033]-[0039]); wherein the one or more alignment features are configured such that the media filter is installable into the frame when the media filter is installed in the frame with the one or more alignment features extending downstream relative to a direction of airflow through the air filtration system ([0028] FIG. 1A presents plan view of the clean side, i.e.,  air outlet side), and such that the one or more alignment features interfere with one or more elements of the air filtration system when an attempt is made to install the media filter into the frame with the one or more alignment features extending upstream relative to the direction of airflow; and wherein the one or more alignment features includes one or more tabs extending from the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braithwaite in view of Osendorf (US 5840094).
 For claim 6, as interpreted, the teaching of Braithwaite is set forth above and discloses the media filter comprises a plurality of media fibers arranged in a plurality of pleats. Braithwaite does not teach or fairly suggest a comb inserted into the media filter.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 5378254 teaches a projection and tab; US 7959700 teaches orientation rib the frame or housing; US 2058669 and US 4853005  teach spacers; and US 7524362 teaches alignment features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 6, 2021